FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


KEVIN COOPER ,                           No. 11-57144
                 Plaintiff-Appellant,
                                           D.C. No.
                 v.                     2:11-cv-03942-
                                           SVW-OP
MICHAEL A. RAMOS, District
Attorney for the County of San
Bernardino; STEVEN MYERS, Senior           OPINION
Criminalist with the California
Department of Justice DNA
Laboratory; DANIEL GREGONIS,
Criminalist at the SBCSD; FRED
ECKLEY ; KEN SCHRECKENGOST ,
SBCSD Deputy; WILLIAM BAIRD ,
SBCSD Deputy; IRVIN SHARP ,
SBCSD Deputy; HECTOR OCAMPO ,
SBCSD Detective; GALE DUFFY ,
SBCSD Deputy; DAVID
STOCKWELL,
                Defendants-Appellees.


      Appeal from the United States District Court
          for the Central District of California
      Stephen V. Wilson, District Judge, Presiding

                Argued and Submitted
         August 20, 2012—Seattle, Washington
2                       COOPER V . RAMOS

                    Filed December 27, 2012

     Before: M. Margaret McKeown, Ronald M. Gould,
          and Richard C. Tallman, Circuit Judges.

                  Opinion by Judge McKeown


                           SUMMARY*


                            Civil Rights

   The panel affirmed the district court’s dismissal of a
complaint brought by Kevin Cooper, who was convicted of
murder and sentenced to death in 1985, challenging a state
court’s denial of his request to obtain additional DNA testing
pursuant to a state statute.

    Cooper alleged that he was the target of a long-running
conspiracy, involving members of the San Bernardino County
Sheriff’s Department and others, to manipulate evidence and
prevent him from proving that he was framed. The district
court dismissed the complaint without prejudice, to the extent
that Cooper was able to plead viable claims that were not
barred by the Rooker-Feldman doctrine.

    The panel first determined that the district court intended
its order to be final and appealable and therefore the panel
had jurisdiction to consider the ruling. The panel then held
that the district court properly dismissed the complaint under

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                      COOPER V . RAMOS                          3

the Rooker-Feldman doctrine because the federal courts
lacked subject matter jurisdiction over Cooper’s first claim,
which sought federal relief from the state court’s
determination in the DNA proceeding, and over his second
and third claims, which were inextricably intertwined with
the first. The panel further held that the district did not err in
implicitly denying Cooper’s request to amend the complaint.


                          COUNSEL

L. David Russell and Kenneth K. Lee, Jenner & Block LLP,
Los Angeles, California, for Plaintiff-Appellant.

Shannon L. Gustafson, Lynberg & Watkins, Orange,
California for Defendants-Appellees Michael A. Ramos,
Daniel Gregonis, Fred Eckley, Ken Schreckengost, William
Baird, Irvin Sharp, Hector Ocampo, Gale Duffy, and David
Stockwell; Kristin G. Hogue, Office of the Attorney General,
San Diego, California, for Defendant-Appellee Steven Myers.


                          OPINION

McKEOWN, Circuit Judge:

    Kevin Cooper was convicted of four counts of first-degree
murder and sentenced to death in 1985. Since then his case
has traveled up, down and around the federal and state
judiciaries. Most recently, Cooper filed suit in federal district
court in California challenging a state court’s denial of his
request to obtain additional DNA testing pursuant to a state
statute. In the complaint, Cooper alleges that he is the target
of a long-running conspiracy, involving members of the San
4                     COOPER V . RAMOS

Bernardino County Sheriff’s Department and others, to
manipulate evidence and prevent him from proving that he
was framed. The district court dismissed without prejudice
on the basis that it lacked subject matter jurisdiction under the
Rooker-Feldman doctrine because Cooper’s federal suit
constituted a de facto appeal of the state court judgment. We
agree that his complaint was properly dismissed. Under the
Rooker-Feldman doctrine, the federal courts lack subject
matter jurisdiction over his first claim, which sought federal
relief from the state court’s determination in the DNA
proceeding, and over his second and third claims, which are
inextricably intertwined with the first. We further hold that
the district did not err in implicitly denying Cooper’s request
to amend the complaint.

                        BACKGROUND

    Cooper has vigorously pursued his postconviction
options. He has appeared before multiple three-judge panels
and an en banc panel of this court, as well as various federal
district and state courts. While his efforts have questioned
the credibility of the police work and the forensic evidence,
they have failed to result in a reversal of his conviction. The
brutal facts and prolonged procedural history are detailed in
our previous opinion and are not repeated here. See Cooper
v. Brown, 510 F.3d 870 (9th Cir. 2007).

     In 2010, several years after denial of his federal habeas
petition, Cooper filed a motion in San Diego Superior Court
under California Penal Code § 1405. Section 1405, entitled
Motion for DNA Testing, provides convicted felons a right to
file a motion for post-conviction DNA testing, and sets out
eight detailed fact-based criteria for granting the motion. Cal.
Penal Code § 1405. Cooper sought further post-conviction
                     COOPER V . RAMOS                         5

DNA testing of three pieces of evidence, all of which had
been extensively tested and unsuccessfully challenged in
previous proceedings.

    In rejecting Cooper’s request for testing, the Superior
Court reviewed in detail the tests that had been conducted on
each piece of evidence, considered the requirements for
further testing under § 1405, and rejected Cooper’s claims
that the prosecution and other public officials tampered with
the evidence of the crime. The court labeled as “speculation”
Cooper’s “unspecified tampering theory.” The court also
found that Cooper had failed to show that use of a different
testing method, the MiniFiler kit, “would provide results that
are reasonably more discriminatory and probative of the
identity of the perpetrator or accomplice or have a reasonable
probability of contradicting prior test results” as required by
§ 1405. Ultimately the court concluded that Cooper “has not
demonstrated there is a reasonable probability he would have
had a more favorable outcome if the requested DNA results
had been available.”

    Rather than filing a petition for review with the California
Supreme Court, Cooper filed a complaint in federal court
against a host of public officials— Michael A. Ramos, Daniel
Gregonis, Fred Eckley, William Baird, Hector O’Campo,
Gail Duffy, David Stockwell, and Steven Myers—alleging
violations of 42 U.S.C. § 1983. Cooper alleged that he is the
target of a long-running conspiracy to manipulate evidence
and prevent him from proving that he was framed. He
advanced three claims: (1) denial of procedural due process
in the trial court based on the § 1405 proceedings (against
San Bernardino District Attorney Michael Ramos and Steven
Myers, senior criminalist); (2) civil conspiracy to deny
procedural due process based on his § 1405 request (against
6                     COOPER V . RAMOS

Ramos and Myers); and (3) civil conspiracy to deny
substantive due process based on tampering with and
falsifying evidence (against all defendants). Characterizing
Cooper’s suit as a de facto appeal of the state court judgment,
the district court dismissed the complaint without prejudice
for lack of subject matter jurisdiction under the Rooker-
Feldman doctrine.

                           ANALYSIS

I. AVAILABILITY OF APPELLATE REVIEW

    The threshold issue on appeal is whether we have
jurisdiction to consider the district court’s ruling. This
question arises because the district court dismissed the
complaint “without prejudice, to the extent that Plaintiff is
able to plead viable claims that are not barred by Rooker-
Feldman,” but the court neither granted nor denied Cooper’s
request for leave to amend. See WMX Tech., Inc. v. Miller,
104 F.3d 1133, 1136 (9th Cir. 1997) (en banc) (noting the
difficulty of determining the finality of a district court’s order
“when a complaint is simply dismissed without prejudice”).

    This case stands in contrast to WMX Technologies, where
a dismissal was not final for purposes of appeal because the
district court explicitly granted the request for leave to
amend. Here, where there is no order with respect to the
request for leave to amend, our precedent requires an
evaluation of the district court’s intent: “Ordinarily an order
dismissing the complaint rather than dismissing the action is
not a final order and thus not appealable. However, if it
appears that the district court intended the dismissal to
dispose of the action, it may be considered final and
appealable.” Knevelbaard Dairies v. Kraft Foods, Inc.,
                      COOPER V . RAMOS                         7

232 F.3d 979, 983 (9th Cir. 2000) (alteration, internal
quotation marks, and citation omitted). In Knevelbaard
Dairies, for example, the plaintiff opposed motions to dismiss
its complaint and, alternatively, asked for leave to amend.
We held that the court’s order granting the motions to
dismiss, without mention of leave to amend, “necessarily
entailed a denial of the alternative request for leave to amend
and a determination . . . that the pleading could not possibly
be cured by the allegation of other facts.” Id. (internal
citation and quotation marks omitted).

    Although here the district court added that it dismissed
“without prejudice” and “to the extent” that Cooper could
plead non-barred claims, these qualifiers do not overcome the
inference that the district court implicitly denied the request
to amend and intended to finally dispose of the action. See
Gerritsen v. de la Madrid Hurtado, 819 F.2d 1511, 1514 (9th
Cir. 1987) (“Failure to allow leave to amend supports an
inference that the district court intended to make the order
final.”). Unlike the Rule 12(b)(6) dismissal for failure to state
a claim in Knevelbaard Dairies, the district court dismissed
this case under Rule 12(b)(1) for lack of subject matter
jurisdiction. It is not uncommon for courts to frame a
jurisdictional dismissal as being “without prejudice” because
the merits have not been considered. See Frigard v. United
States, 862 F.2d 201, 204 (9th Cir. 1988) (“Ordinarily, a case
dismissed for lack of subject matter jurisdiction should be
dismissed without prejudice so that a plaintiff may reassert
his claims in a competent court.”).

    The district court’s reference to potential “viable claims
that are not barred by Rooker-Feldman” does not necessarily
reflect that the court was inviting amendment rather than
merely leaving open the possibility that Cooper might be able
8                     COOPER V . RAMOS

to bring a separate, meritorious suit. The rationale set out in
the order strongly suggests that the court rejected the viability
of any amendments. The court specifically considered
Cooper’s argument that, although not pled as such, his suit
posed an independent, general challenge to the
constitutionality of § 1405. It reasoned that, even if the
complaint could be construed to encompass that claim, the
claim “must fail” because no California state court had
construed the statute to foreclose access to DNA testing for
prisoners who alleged they were framed. See Knevelbaard
Dairies, 232 F.3d at 983 (finding “inference that finality was
intended . . . especially strong” where “[n]o one has
suggested an amendment that could change the district court’s
ruling”).

    That the court considered the case closed is also evinced
by the clerk’s definitive termination of the case. As in
Knevelbaard Dairies, “[t]he clerk’s docket entry describe[d]
the dismissal order as ‘terminating case.’” Id. at 983. A “JS-
6” code, indicating case termination, appears on both the
order and the docket entry. Clerk entries, albeit “ministerial
acts” distinct from the “the judicial act of rendering
judgment,” Lockwood v. Wolf Corp., 629 F.2d 603, 608 n.2
(9th Cir. 1980), may be instructive. See Knevelbaard
Dairies, 232 F.3d at 983. Though a docket entry alone is not
dispositive, the termination of the case, combined with the
inference of finality arising from the court’s failure to grant
leave to amend and the court’s rejection of a potential,
alternative claim, lead us to conclude that the court intended
its order to be final and appealable. Accordingly, we have
jurisdiction under 28 U.S.C. § 1291.
                      COOPER V . RAMOS                         9

II. JURISDICTIONAL BAR TO COOPER ’S CLAIMS

    The Rooker-Feldman doctrine instructs that federal
district courts are without jurisdiction to hear direct appeals
from the judgments of state courts. Congress, in 28 U.S.C.
§ 1257, vests the United States Supreme Court, not the lower
federal courts, with appellate jurisdiction over state court
judgments. Lance v. Dennis, 546 U.S. 459, 463 (2006) (per
curiam). Accordingly, “[r]eview of such judgments may be
had only in [the Supreme] Court.” District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983). The
doctrine bars a district court from exercising jurisdiction not
only over an action explicitly styled as a direct appeal, but
also over the “de facto equivalent” of such an appeal. Noel
v. Hall, 341 F.3d 1148, 1155 (9th Cir. 2003).

    To determine whether an action functions as a de facto
appeal, we “pay close attention to the relief sought by the
federal-court plaintiff.” Bianchi v. Rylaarsdam, 334 F.3d
895, 900 (9th Cir. 2003) (internal quotation marks and
citation omitted). “It is a forbidden de facto appeal under
Rooker-Feldman when the plaintiff in federal district court
complains of a legal wrong allegedly committed by the state
court, and seeks relief from the judgment of that court.”
Noel, 341 F.3d at 1163; see also Skinner v. Switzer, 131 S. Ct.
1289, 1297 (2011) (emphasizing that the Rooker-Feldman
doctrine is limited to cases “brought by state-court losers . . .
inviting district court review and rejection of the state court’s
judgments”) (internal quotation marks, alteration, and citation
omitted).

    We recognize that the Supreme Court has been very
sparing in its invocation of the doctrine, see Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)
10                    COOPER V . RAMOS

(emphasizing the “narrow ground occupied by
Rooker–Feldman”), so we are careful not to sweep too
broadly. The doctrine does not preclude a plaintiff from
bringing an “independent claim” that, though similar or even
identical to issues aired in state court, was not the subject of
a previous judgment by the state court. Skinner, 131 S. Ct. at
1297. The Court has found claims barred under Rooker-
Feldman only in the two flagship cases that gave the doctrine
its name. See Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923); Feldman, 460 U.S. 462. In both cases the Court
reasoned that the plaintiffs, having lost in state court,
“essentially invited federal courts of first instance to review
and reverse unfavorable state-court judgments.” Exxon
Mobil, 544 U.S. at 283. A review of the Feldman case
provides an instructive framework for evaluating Cooper’s
claims.

     In Feldman, two graduates of unaccredited law schools
petitioned a local court for a waiver to permit them to sit for
the bar. When their antitrust, Fifth Amendment and general
fairness/due process claims were rejected by that court, they
filed suit in federal court. The Supreme Court deemed the
action a de facto appeal to the extent that it sought review of
the local court’s denial of the petitions. On the other hand, as
we recounted in Noel, the Supreme Court allowed the
“challenge to the local court’s legislative act of promulgating
its rule” prohibiting the graduates from sitting for the bar,
reasoning that it “was a challenge to the validity of the rule
rather than a challenge to an application of the rule.” Noel,
341 F.3d at 1157 (emphasis added). The Court further
reasoned that, “[i]f the constitutional claims presented to a
United States District Court are inextricably intertwined with
the state court’s denial in a judicial proceeding of a particular
plaintiff’s application for admission to the state bar, then the
                     COOPER V . RAMOS                        11

District Court is in essence being called upon to review the
state court decision,” which “the District Court may not do.”
Feldman, 460 U.S. at 482 n.16 (emphasis added and citation
omitted). In Feldman’s case, however, the Court found that
the challenge to the validity of the rule constituted “a general
attack on [its] constitutionality” that was independent of, not
intertwined with, the local court’s decision. Id. at 487.

    Our circuit has emphasized that “[o]nly when there is
already a forbidden de facto appeal in federal court does the
‘inextricably intertwined’ test come into play.” Noel,
341 F.3d at 1158. In identifying what issues are inextricably
intertwined with a forbidden appeal, the following succinct
guidance from Justice Marshall is useful:

       While the question whether a federal
       constitutional challenge is inextricably
       intertwined with the merits of a state-court
       judgment may sometimes be difficult to
       answer, it is apparent, as a first step, that the
       federal claim is inextricably intertwined with
       the state-court judgment if the federal claim
       succeeds only to the extent that the state court
       wrongly decided the issues before it. Where
       federal relief can only be predicated upon a
       conviction that the state court was wrong, it is
       difficult to conceive the federal proceeding as,
       in substance, anything other than a prohibited
       appeal of the state-court judgment.

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987) (Marshall,
J., concurring). Thus, we have found claims inextricably
intertwined where “‘the relief requested in the federal action
would effectively reverse the state court decision or void its
12                    COOPER V . RAMOS

ruling.’” Fontana Empire Ctr., LLC v. City of Fontana,
307 F.3d 987, 992 (9th Cir. 2002) (quoting Charchenko v.
City of Stillwater, 47 F.3d 981, 983 (8th Cir. 1995)).

   With these principles in mind, we now consider whether
Rooker-Feldman bars Cooper’s federal claims.

     A. Claim One – Challenge to state court decision on
        § 1405 motion

    Cooper’s first claim is a pure horizontal appeal of the
state court’s decision. Cooper’s complaint fundamentally
mischaracterizes the state court’s holding, attempting to cast
the claim as an attack on the state court’s statutory
construction of § 1405. A review of Cooper’s grievances
makes clear, however, that his complaint in actuality
challenges the fact-specific determination in his case.

     The first claim states:

        [B]y finding that allegations of tampering
        “cannot serve as a basis for satisfying the
        specific statutory requirements” of § 1405,
        and by holding that the potential to identify
        the minor contributor(s) to the DNA samples
        is of no “practical significance” and cannot
        satisfy the condition of § 1405(f)(6)(B), the
        Superior Court of the State of California has
        made it impossible for Plaintiff to utilize
        § 1405 to prove that he was framed. This
        interpretation deprives Plaintiff of his liberty
        and property interests in § 1405 without due
        process of law.
                     COOPER V . RAMOS                       13

The state court, however, did not render a categorical holding
that tampering allegations can never serve as a basis for
§ 1405 relief. Cooper’s complaint omits crucial parts of the
quoted decision. After carefully addressing Cooper’s
allegations of tampering the Superior Court held:

       Defendant has not produced any evidence to
       support his unspecified tampering theory.
       Mere speculation that evidence tampering has
       occurred is not a sufficient basis for good
       cause discovery. It also cannot serve as the
       basis for satisfying the specific statutory
       requirements for post-conviction DNA
       testing.

The Superior Court firmly rested its decision on the
inadequacy of Cooper’s evidence. In his § 1983 suit, Cooper
“essentially invite[s] [a] federal court[] of first instance to
review and reverse [his] unfavorable state-court judgment[].”
Exxon Mobil, 544 U.S. at 283. This invitation is laid bare by
other allegations in the first claim. Cooper alleges that he
“met all of the factors enumerated in § 1405,” and he requests
relief that includes “[a] declaratory judgment that [he] is
entitled to access and to perform DNA testing on the evidence
requested in his 2010 § 1405 motion.”

    Perhaps realizing that the Rooker-Feldman doctrine
squarely bars the review he seeks, Cooper tries in briefing
before this court to recast his complaint as a general
constitutional attack on the DNA testing statute. He argues
that he is not attacking the specific interpretation that the
Superior Court applied to his case, but rather that “Section
1405, as written by the California legislature and as
interpreted by the California courts, constitutes an
14                        COOPER V . RAMOS

unconstitutional denial of due process.” Cooper relies
heavily on Skinner v. Switzer to support his position.

    The facts of Skinner bear some resemblance to Cooper’s
case. Skinner was convicted of murder and failed to obtain
state or federal postconviction relief. He moved for DNA
testing under a Texas statute allowing prisoners to obtain
such testing in limited circumstances. The Texas courts
denied his motions, finding no reasonable probability that
Skinner would not have been convicted if DNA tests were
exculpatory and finding fault on Skinner’s part in not
requesting the testing earlier. Skinner then brought a § 1983
action against the District Attorney seeking an injunction
entitling him to the testing he sought. Skinner, 131 S. Ct. at
1295. The Supreme Court rejected the argument that Rooker-
Feldman barred Skinner’s suit. The Court’s reasoning hinged
on the fact that Skinner did “not challenge the prosecutor’s
conduct or the decisions reached by the [state court],” but
rather “challenge[d], as denying him procedural due process,
Texas’ postconviction DNA statute ‘as construed’ by the
Texas courts.” Id. at 1296.1 In essence, Skinner’s § 1983 suit
launched a general challenge to the adequacy of the state-law
process available to him.

    Cooper urges us to read Skinner as “approv[ing] the exact
type of claim at issue here.” Cooper’s first claim, however,
differs in several critical respects from Skinner’s suit.
Throughout his complaint, Cooper explicitly attacks both the


  1
    Specifically, Skinner argued that the state courts had “construed the
statute to completely foreclose any prisoner who could have sought DNA
testing prior to trial, but did not, from seeking testing postconviction.” Id.
at 1296 (internal quotation marks and alterations omitted; emphasis
added).
                      COOPER V . RAMOS                        15

prosecutor’s conduct in his specific case and the state court’s
application in his specific case of the statutory factors
governing entitlement to DNA testing. Cooper alleges at
length that Ramos and Myers withheld exculpatory
information during his trial and that the prosecution planted
and tampered with evidence. Cooper alleges that the District
Attorney conspired with the state criminalist to deny him
access to testing under § 1405, specifically “[b]y knowingly
and/or intentionally submitting materially misleading and
factually erroneous information to the Superior Court.”
Cooper accordingly maintains that the Superior Court erred
in rejecting these allegations of tampering. As set forth
above, the complaint asserts that, contrary to the state court’s
own assessment of the § 1405 factors, Cooper meets each of
the eight requirements. In alleging that the Superior Court’s
findings have “made it impossible for Plaintiff to utilize
§ 1405 to prove that he was framed,” the emphasis is on this
plaintiff. It simply cannot be said that, here, Cooper “does
not challenge the adverse [state court] decision[] [itself].”
Skinner, 131 S. Ct. at 1298. He attacks the Superior Court
judgment explicitly, and so encounters the Rooker-Feldman
obstacle that Skinner avoided.

    In contrast to Skinner, where the prisoner asserted that the
Texas statute was constitutionally inadequate as to any
prisoner who failed to seek DNA testing before trial, Cooper
does not actually launch a broadside against the
constitutionality of § 1405. In Skinner, the Court made clear
that, unlike a state court decision, “a statute or rule governing
the decision may be challenged in a federal action.” Id. at
1298. But Cooper articulates no general challenge to the
statute. As the district court noted:
16                   COOPER V . RAMOS

       [T]he only argument regarding the
       constitutionality of Section 1405 that even
       arguably could be gleaned from the Complaint
       is that “Section 1405 violates due process by
       foreclosing access to DNA testing for
       convicted criminals who allege that they were
       framed through planted DNA evidence.”

Although Cooper maintains that this contention contemplates
a general constitutional attack on the statute, nothing in the
text of § 1405 prevents victims of framing from obtaining
DNA testing, and the Superior Court’s decision eschewed any
categorical holding regarding the adequacy of tampering
allegations.

    Notably, the state court declined to read the text of the
DNA testing statute—specifically, its requirement that a
defendant demonstrate that the evidence he seeks to test was
subject to a sufficient chain of custody, § 1405(f)(2)—to
categorically bar relief premised upon evidence tampering
claims. The government argued that it was a contradiction
for Cooper “to allege an unspecified tampering theory
relating to items of evidence that he is also contending meet
the necessary chain of custody requirement for purposes of
his post-conviction DNA testing motion.” The state court
found no incongruity and found that Cooper had met his
statutory burden on the requirement: Cooper’s “allegations of
tampering do not preclude [Cooper] from meeting his burden
under subdivision (f)(2).” In addition, as noted above, the
Superior Court denied Cooper’s § 1405 motion not because
a tampering theory was categorically insufficient for the
statutory requirements, but because Cooper “ha[d] not
produced any evidence to support his unspecified tampering
theory.” No California court has interpreted § 1405 as
                         COOPER V . RAMOS                             17

binding the Superior Court to preclude relief based on
tampering. Cf. Skinner, 131 S. Ct. at 1297 (characterizing
Skinner’s complaint as “assailing the Texas statute as
authoritatively construed [by Texas courts]”).

     Because Cooper in fact challenges the particular outcome
in his state case, “[i]t is immaterial that [Cooper] frames his
federal complaint as a constitutional challenge to the state
court[’s] decision[], rather than as a direct appeal of th[at]
decision[].” Bianchi, 334 F.3d at 900 n.4. Cooper “both
asserts as [his] injury legal error or errors by the state court
and seeks as [his] remedy relief from the state court
judgment.” Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140
(9th Cir. 2004). The Rooker-Feldman doctrine therefore bars
the claim. Having established that the essence of Cooper’s
first claim is “at least in part a forbidden de facto appeal of a
state court judgment,” we next consider whether his
additional claims regarding the actions of Ramos, Myers, and
the other defendants are “‘inextricably intertwined’ with an
issue resolved by the state court judicial decision from which
the forbidden de facto appeal is taken.” Noel, 341 F.3d at
1165.

     B. Claim Two – Conspiracy to deny due process in
        § 1405 proceeding

    Cooper’s second claim for relief—that Ramos and Myers
conspired to deny him a fair § 1405 proceeding in violation
of procedural due process—is a variation on his first claim.2


 2
   In addition to challenging the Superior Court’s application of § 1405,
Cooper’s first claim alleges that Myers and Ramos violated procedural
due process by “intentionally submitt[ing] materially misleading and
factually erroneous information” to the Superior Court during the § 1405
18                      COOPER V . RAMOS

Cooper alleges that Ramos and Myers conspired “to prevent
him from obtaining DNA testing,” citing to the history of the
DNA testing in his case and his challenges to the validity of
the evidence the government presented to the Superior Court.
Specifically, Cooper faults Ramos for “obtain[ing] an expert
declaration from Defendant Myers . . . and rel[ying] heavily
on the Myers declaration in opposing Plaintiff’s motion]” and
alleges that “the declaration contained statements that were
either false or misleading.” He claims this conduct denied
him “a fair § 1405 procedure.” Of course, the Superior
Court’s decision to deny § 1405 testing was directly tied to its
decision to credit Myers’s declaration and its determination
that there was no evidence of tampering with or planting
evidence. The Superior Court dismissed the claims as
“unsupported speculation,” “vague and unsubstantiated” and
with “no merit.”

    Cooper’s present attempt to hold Ramos and Myers liable
for conspiracy in the state court proceeding that he lost is a
claim “inextricably intertwined” with the Superior Court’s
order denying his request for DNA testing. Cooper’s prayer
for relief in the form of monetary and punitive damages,
although distinct from his prayer for a declaratory judgment
that he is entitled to DNA testing, is contingent upon a
finding that the state court decision was in error. The alleged
conspiracy is a fig leaf for taking aim at the state court’s own
alleged errors. It is precisely this sort of horizontal review of
state court decisions that the Rooker-Feldman doctrine bars.
Because the second claim “succeeds only to the extent that
the state court wrongly decided the issues before it” and


proceedings. This allegation overlaps with Claim Two, discussed in this
section, and we dispose of it on the same grounds we articulate with
regard to Claim Two.
                     COOPER V . RAMOS                        19

“federal relief can only be predicated upon a conviction that
the state court was wrong,” Pennzoil Co., 481 U.S. at 25
(Marshall, J., concurring), Cooper cannot escape the reality
that his second claim is inextricably intertwined with the state
court decision, no matter what label he puts on it. Federal
adjudication of this claim would impermissibly “undercut the
state ruling” on the same issues. Bianchi, 334 F.3d at 898.

   C. Claim Three – Conspiracy                to   deny fair
      investigation and conviction

    Cooper’s third and final claim expands on the second
claim to allege a broad conspiracy among all the defendants
not only during the § 1405 proceeding but also during the
murder investigation and at trial. Cooper alleges that Myers,
Ramos, and a host of other public officials conspired to
tamper with and falsify evidence in violation of his
substantive due process to “a fair and unadulterated
investigation and conviction.”

    To the extent the claim encompasses a challenge to Myers
and Ramos’s conduct during § 1405 proceedings, the
challenge is “inextricably intertwined” with the de facto
appeal of the state court judgment for the same reasons set
forth above. A review of the broader allegations of
conspiracy shows that they, too, are “inextricably
intertwined” and therefore barred.

    Cooper bases his § 1983 conspiracy claim on allegations
that the state court considered in denying further DNA
testing, namely, that the defendants manipulated the crime
scene; destroyed blood-splattered coveralls belonging to a
different potential suspect and withheld evidence of a blood-
stained shirt; planted incriminating shoeprints, a hatchet
20                       COOPER V . RAMOS

sheath, a button, and cigarettes; and manipulated the
testimony of the surviving victim. In the § 1405 proceeding,
the Superior Court found that similar and, in some instances,
identical allegations were insufficient to establish Cooper’s
entitlement to further DNA testing.3 From expressly
characterizing as “unsupported speculation” Cooper’s theory
that law enforcement planted his blood on evidence to finding
that Cooper made “no showing of bad faith” with regard to
the alleged withholding of the shirt, the state court considered
these issues as part and parcel of the § 1405 application. The
state court accepted previous state court findings regarding
the evidence of the shoeprints, the hatchet sheath, and the
cigarettes. Finally, the state court dismissed Cooper’s claims
that statements made by the eight-year-old surviving victim
raised any probability that Cooper would have enjoyed a
more favorable outcome at trial with the benefit of the
requested DNA testing. In general, the state court found that
Cooper had “not produced any evidence” to support his
theory regarding tampering with the evidence against him.

    Cooper can only establish his § 1983 conspiracy by
proving an agreement to engage in tampering of evidence,
whereas the Superior Court already determined that Cooper’s
allegations of tampering were speculative and unsupported.
To credit Cooper’s third claim is just another way of
declaring that “the state court wrongly decided the issues

 3
   In reaching these conclusions, the Superior Court drew on evidentiary
determinations made in the multiple previous post-conviction state and
federal proceedings that Cooper has initiated. For example, the court
incorporated by reference the facts set forth in People v. Cooper, 53 Cal.
3d 771, 795–802 (Cal. 1991) (appeal of conviction and death sentence),
and in Cooper v. Brown, 510 F.3d 870, 874–76, 887–1004 (9th Cir. 2007)
(appeals court decision on successive federal habeas petition with
appendix setting forth district court decision).
                      COOPER V . RAMOS                         21

before it.” Pennzoil Co., 481 U.S. at 25 (Marshall, J.,
concurring).     Accordingly, Cooper’s third claim is
inextricably intertwined with the merits of the state court’s
decision and is effectively “a prohibited appeal of the state-
court judgment.” Id.

III.      DISMISSAL WITHOUT LEAVE TO AMEND

    Cooper’s final argument is that the district court erred in
dismissing his complaint without leave to amend. Dismissal
of a complaint without leave to amend is proper where it is
clear that the complaint could not be saved by amendment.
Thinket Ink Info. Res., Inc. v. Sun Microsystems, Inc.,
368 F.3d 1053, 1061 (9th Cir. 2004). Cooper offers two
bases for amendment, each of which is futile.

       A. Amendment to focus on actions of adverse parties

    Cooper proposes to amend his complaint to focus on the
actions of Myers, Ramos, and the other public officials, rather
than the state court’s decision.              He argues that,
notwithstanding certain allegations assailing the reasoning
and result of the state court,“it is indisputable that the crux of
this case involves defendants’ actions in the conspiracy . . .
not the correctness of the Superior Court’s holding.” In
support, Cooper asserts the following: he sued the individual
defendants, not the court; he seeks relief based on the alleged
conspiracy that resulted in the state court decision, not based
on the state court decision itself; and throughout the district
court proceedings on the motion to dismiss, Cooper
represented that he was not challenging the state court’s
decision. Cooper argues that he can cure any Rooker-
Feldman problems by simply removing his claim for
declaratory relief and “gently editing” the paragraphs of the
22                   COOPER V . RAMOS

complaint that refer to his satisfying the § 1405 factors and to
the Superior Court’s unconstitutional interpretation of the
statute. Absent these allegations, he posits that there would
no longer be a forbidden de facto appeal of the state court
judgment to serve as a hook for barring claims that are
“inextricably intertwined.” See Noel, 341 F.3d at 1166
(noting that “[b]ecause [plaintiff] has not brought a forbidden
de facto appeal from any of the earlier state court judgments,
the ‘inextricably intertwined’ analysis . . . does not apply”).
Nonetheless, even if Cooper’s suggested editorial flourishes
are credited and the first claim could be excised, his
remaining second and third claims each confront
insurmountable obstacles.

   Collateral estoppel, commonly known as issue preclusion,
provides an independent bar to Cooper’s second claim.
Under California law, which is applicable here, the following
requirements must be met for collateral estoppel to apply:

       First, the issue sought to be precluded from
       relitigation must be identical to that decided in
       a former proceeding. Second, this issue must
       have been actually litigated in the former
       proceeding.      Third, it must have been
       necessarily decided in the former proceeding.
       Fourth, the decision in the former proceeding
       must be final and on the merits. Finally, the
       party against whom preclusion is sought must
       be the same as, or in privity with, the party to
       the former proceeding.

In re Cantrell, 329 F.3d 1119, 1123 (9th Cir. 2003) (internal
citation omitted). In his second claim, Cooper accuses Myers
of misleading the court and submitting a false declaration,
                     COOPER V . RAMOS                       23

and accuses Ramos of opposing Cooper’s § 1405 motion in
reliance on a declaration he knew was mistaken. Cooper
maintained that further testing using a MiniFiler kit would
reasonably contradict prior test results for which Myers
vouched. The state court squarely rejected that very
argument and, relying on the Myers declaration, found that
“there is no practical significance to additional nuclear DNA
testing with the MiniFiler kit.”

    Under issue preclusion rules, these same factual
allegations now presented in federal court cannot be credited.
Because Cooper already litigated and lost this precise claim
in state court, the first and second prongs of the collateral
estoppel test are met. As Cooper admits, the state court
decision adopted “verbatim much of the language in
Defendant Myers’s declaration,” thus rejecting Cooper’s
allegations that the declaration was false. The state court
“necessarily decided” these issues—the third prong—not only
because it was explicit in doing so, but also because Myers’s
explanation of previous test results and likely outcomes from
further test results was central to the state court’s denial of
Cooper’s § 1405 motion. Cooper does not contest either of
the final two prongs of California’s collateral estoppel
requirements: that the decision in the former proceeding was
final and on the merits, and that the parties are in privity.
Further, “preservation of the integrity of the judicial system,
promotion of judicial economy, and protection of litigants
from harassment by vexatious litigation” are public policies
warranting preclusion of relitigation of the issues here.
Lucido v. Superior Court, 51 Cal. 3d 335, 343 (Cal. 1990).
Accordingly, Cooper’s second claim is collaterally estopped.

    Cooper’s third claim, alleging not only false testimony
during the § 1405 proceeding, but also a broad conspiracy to
24                      COOPER V . RAMOS

obtain Cooper’s conviction and keep him incarcerated, is
precluded by Heck v. Humphrey, 512 U.S. 477 (1994). The
heart of the third claim is an effort to attack the integrity of
the investigation and trial. Successfully litigating Cooper’s
claims of an evidence tampering conspiracy would
necessarily implicate the validity of his state criminal
conviction. These claims are not cognizable unless Cooper’s
conviction is vacated, overturned, or invalidated. Heck,
512 U.S. at 486–87; see also Guerrero v. Gates, 442 F.3d
697, 705 (9th Cir. 2006) (holding a § 1983 conspiracy claim
in connection with a plaintiff’s arrest and prosecution barred
by Heck).4 We also note that many of Cooper’s multiple
allegations of tampering with evidence are barred by
collateral estoppel under the same rationale as to his second
claim. Thus Cooper’s effort to amend the third claim would
be futile also.

      B. Amendment to challenge construction of § 1405

    Finally, Cooper asks that “[t]o the extent it is unclear that
[he] is attacking Section 1405 as construed by the California
courts and not a specific Superior Court decision, [he] should
be granted leave to amend his complaint to clarify this point.”
The Superior Court made a fact-specific determination based
on Cooper’s own case and did not rely on a “rule governing
the decision [that] may be challenged in a federal action.”
Skinner, 131 S. Ct. at 1298. The “construction” of the statute
that Cooper seeks to contest is in actuality only the fact-
specific application of the statute to his own case, and he has


  4
   Cooper does not contest this conclusion. The defendants argued on
appeal that Heck barred the conspiracy claim against all the defendants
(Claim Three), and Cooper’s only response was that Heck posed no
obstacle to his purported challenge to the constitutionality of § 1405.
                    COOPER V . RAMOS                     25

not cited any controlling state law that he contends is
unsound. Amendment is futile on this point as well.

    Because amendment will not save any of Cooper’s
claims, the district court did not err in implicitly denying
Cooper leave to amend.

   AFFIRMED.